

Exhibit 10.4(b)
FIRST AMENDMENT
TO THE
AMENDED AND RESTATED SPLIT-DOLLAR AGREEMENT




        This FIRST AMENDMENT is made and entered into effective as of January
27, 2020 (the “Effective Date”), by and between The Park National Bank, a
national banking association (the “Bank”), and Matthew R. Miller (“Insured”).


RECITALS


        WHEREAS, the Bank and Insured executed the Amended and Restated
Split-Dollar Agreement effective as of August 4, 2015 (the “Agreement”); and


        WHEREAS, the Bank desires to update the life insurance policies listed
on Exhibit C of the Agreement.


AGREEMENTS


NOW, THEREFORE, the Bank and Insured do hereby agree to amend the Agreement as
follows:


1.Section 1 of the Agreement is deleted in its entirety and the following is
substituted therefor so that restated Section 1 of the Agreement reads as
follows: “This Agreement pertains to the life insurance policies (collectively,
the “Policy”) listed on Exhibit C attached hereto and made a part hereof.”


2. Exhibit C to the Agreement is deleted in its entirety and a restated Exhibit
C is substituted therefor, which contains updated life insurance policies as
listed thereon and which restated Exhibit C is attached to this FIRST AMENDMENT
as page 2 hereof.


3. Except as specifically amended by this FIRST AMENDMENT, the Agreement shall
remain in full force and effect as prior to this FIRST AMENDMENT.


        IN WITNESS OF THE ABOVE, the Bank and Insured have executed this FIRST
AMENDMENT to be effective on the Effective Date.





Insured:The Park National Bank/s/ Matthew R. Miller/s/ Brady T. BurtMatthew R.
MillerChief Financial Officer















1



--------------------------------------------------------------------------------























EXHIBIT C


ENDORSED POLICIES


MATTHEW R. MILLER


The Amended and Restated Split-Dollar Agreement, made and entered into effective
as of August 4, 2015, as amended by the FIRST AMENDMENT thereto made and entered
into effective as of January 27, 2020 (the “Agreement”), pertains to the life
insurance policies (collectively, the “Policy”) listed on this Exhibit C,
attached to and made a part of the Agreement:








Insurer: The Guardian Life Insurance Company of America




Policy number: U021173








Insurer: Minnesota Life Insurance Company




           Policy number: 2975132W




           


           










2

